
	
		II
		111th CONGRESS
		2d Session
		S. 3116
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2010
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Whale Conservation and Protection Study Act
		  to promote international whale conservation, protection, and research, and for
		  other purposes.
	
	
		1.Whale conservation and
			 protectionThe Whale
			 Conservation and Protection Study Act (16 U.S.C. 917 et seq.) is amended to
			 read as follows:
			
				1.Short titleThis Act may be cited as the
				International Whale Conservation and
				Protection Act of 2010.
				2.Findings, sense
				of Congress, and purposes
					(a)FindingsThe Congress finds the following:
						(1)Whales are of
				great aesthetic and scientific interest to mankind and are a vital part of the
				marine ecosystem.
						(2)For hundreds of
				years whales were killed for commercial purposes, with some whale stocks hunted
				to near extinction.
						(3)As long-lived and
				slow-breeding mammals, whales are particularly vulnerable to the long-lasting
				effects from over-exploitation and many whale stocks have not recovered.
						(4)Today whales face
				an uncertain future due to a variety of threats, including ozone depletion,
				chemical and noise pollution, marine debris, vessel strikes, entanglements with
				fishing gear, prey depletion, increasing offshore industrial development, and
				escalating threats from climate change, including ocean acidification.
						(5)Because whales
				migrate throughout the world’s oceans, international cooperation is required to
				successfully conserve and protect them.
						(6)The United States
				has been a world leader in whale conservation and protection, particularly
				through the International Whaling Commission, and must reassert global
				leadership in improving and strengthening whale conservation to ensure that
				commercial, scientific, or any other type of lethal whaling for nonindigenous
				subsistence purposes does not occur.
						(b)Sense of
				CongressAs a world leader in whale protection, the United States
				should increase and strengthen whale conservation, research, and protection
				efforts within its exclusive economic zone and high seas outside the exclusive
				economic zone, to ensure that whale stocks that migrate through or reside in
				such waters receive full protection.
					(c)PurposesThe
				purposes of this Act are as follows:
						(1)To reassert United
				States global leadership in whale conservation and protection and to renew the
				United States commitment to whale conservation.
						(2)To promote
				international efforts to conserve and protect the world’s whales throughout
				their range.
						(3)To promote a whale
				protection agreement between the United States and Canada aimed at coordinating
				and promoting conservation efforts for whales that migrate through waters of
				both countries.
						(4)To strengthen the
				whale conservation and protection efforts of relevant international
				organizations, including the Convention on the Conservation of Migratory
				Species of Wild Animals, done at Bonn on June 23, 1973, the ICRW, CITES, and
				the IMO.
						(5)To ensure that the
				IWC commercial whaling ban is not lifted or weakened and that any existing
				commercial whaling, along with lethal scientific or illegal whaling, is
				ended.
						(6)To reduce, and
				where possible eliminate, sources of human-caused death, injury, harassment,
				and disturbance of the world’s whales.
						(7)To initiate,
				expand, and fund research to improve understanding of the world’s whales, whale
				health and reproduction, whale habitats, and the impacts of human activities,
				and other threats to whales.
						3.DefinitionsIn this Act:
					(1)AgreementExcept as otherwise specifically provided,
				the term Agreement means the North Atlantic Whale Conservation
				Agreement referred to in section 4(e).
					(2)CITESThe term CITES means the
				Convention on International Trade in Endangered Species of Wild Fauna and
				Flora, with appendices, done at Washington March 3, 1973 (27 UST 1087).
					(3)ICRWThe term ICRW means the
				International Convention for the Regulation of Whaling, done at Washington
				December 2, 1946 (62 Stat. 1716; TIAS 1849).
					(4)IMOThe
				term IMO means the International Maritime Organization
				established pursuant to a Convention adopted under the auspices of the United
				Nations in Geneva on March 17, 1948.
					(5)IMPAThe term IMPA means
				International Marine Protected Areas.
					(6)IWCThe term IWC means the
				International Whaling Commission established pursuant to Article III of the
				ICRW.
					(7)Marine Mammal
				CommissionThe term
				Marine Mammal Commission means the Marine Mammal Commission
				established by section 201 of the Marine Mammal Protection Act of 1972 (16
				U.S.C. 1401).
					(8)SecretaryExcept
				as otherwise specifically provided, the term Secretary means the
				Secretary of Commerce.
					(9)WhalesThe
				term whales—
						(A)includes all
				whale species; and
						(B)does not include
				any species of dolphin or porpoise.
						(10)World Trade
				OrganizationThe term World Trade Organization
				means the organization established pursuant to the Marrakesh Agreement
				Establishing the World Trade Organization (WTO), done at Marrakesh on April 15,
				1994.
					4.International
				whale conservation and protection
					(a)Commercial
				whaling restrictions and the International Whaling CommissionThe
				Secretary, in cooperation with the Secretary of State, shall—
						(1)firmly restate the
				United States strong opposition to commercial whaling in any form and any
				reinterpretation of the ICRW that would weaken the moratorium on commercial
				whaling, create any new categories of whaling, condone lethal scientific
				whaling, or otherwise weaken whale conservation and protection;
						(2)continue to
				recognize and support subsistence whaling carried out by indigenous peoples
				that have a continuing traditional dependence on whaling, as well as support
				the further development of the Aboriginal Whaling Management Scheme;
						(3)improve the
				transparency of the IWC and the committees and working groups of the IWC,
				including expanding participation by civil society; and
						(4)encourage other
				members of the IWC to—
							(A)support amendments
				to the ICRW that would eliminate loopholes that permit harvesting of whales in
				Articles V and VIII of the ICRW;
							(B)recognize and
				adhere to the advice of the IWC Scientific Committee regarding the
				environmental impacts on whale populations and incorporate that advice into the
				deliberations of the IWC;
							(C)recognize and
				adhere to the advice of the IWC Scientific Committee regarding the evaluation
				of vessel strikes and the impacts, benefits, and management of whale watch
				vessels;
							(D)reject proposals
				that allow for the continued killing of whales; and
							(E)modernize the IWC,
				consistent with other international conservation treaties, by expanding
				participation by civil society, closing loopholes in the ICRW currently being
				exploited by whaling nations, adding meaningful enforcement mechanisms to the
				ICRW, and pursue any other action consistent with the goals of this
				subsection.
							(b)Vessel noise
				restrictions
						(1)International
				maritime organizationThe Secretary, in cooperation with the
				Coast Guard, shall—
							(A)continue to
				pursue, through the IMO’s Marine Environment Protection Committee, the
				establishment of guidelines for minimizing the introduction of incidental noise
				from commercial shipping operations into marine environments for purposes of
				reducing the potential adverse affects on whales and other marine life;
				and
							(B)identify and
				promote the use of areas to be avoided by commercial vessels and other
				navigational measures, such as speed reduction areas in important whale
				habitats, in order to minimize the threat of serious injury to whales resulting
				from collisions with commercial vessels.
							(2)Report
							(A)RequirementThe
				Secretary shall submit to Congress a report describing the progress made by the
				IMO towards the adoption and implementation of guidelines for minimizing vessel
				noise.
							(B)RecommendationsThe
				report required by subparagraph (A) shall include the recommendations of the
				Secretary, if any, for changes to the laws or regulations of the United States
				to implement or encourage compliance with the guidelines referred to
				subparagraph (A).
							(c)CITESThe
				Secretary, in cooperation with the Secretary of the Interior, shall take
				appropriate actions to encourage each country that holds a reservation under
				CITES to the great whales listed on Appendix I of CITES to withdraw such
				reservation and terminate all commercial trade in whale meat and whale
				products, as such trade undermines the effectiveness of international whale
				conservation efforts.
					(d)International
				cooperation and compliance
						(1)Report on taking
				of whales by a foreign countryNot later than March 1, 2011, and
				annually thereafter, the Secretary shall publish in the Federal Register a
				report determining, under the terms of section 8 of the Fishermen’s Protective
				Act of 1967 (22 U.S.C. 1978), whether nationals of any foreign country are
				engaging in trade or taking which diminishes the effectiveness of the ICRW,
				CITES, or any regulation, resolution, or decision undertaken by the IWC or
				Conference of the Parties to CITES, with respect to whales.
						(2)Certification to
				the PresidentNot later than 15 days after publishing the report
				required by paragraph (1), the Secretary shall—
							(A)certify to the
				President any instance of trade or taking of whales by a foreign country,
				pursuant to section 8 of the Fishermen’s Protective Act of 1967 (22 U.S.C.
				1978); and
							(B)notify each such
				foreign country of the activities that resulted in such certification.
							(3)Application of
				existing lawAll rights, duties, and provisions of paragraphs (1)
				and (2) of section 8(a) of the Fishermen’s Protective Act of 1967 (22 U.S.C.
				1978(a)) shall apply to certifications made under paragraph (2).
						(4)Publication of
				list of offending foreign countriesIf a foreign country has been
				the subject of certification made under paragraph (2) in 3 or more consecutive
				years, the Secretary shall—
							(A)not later than 180
				days after the date of the most recent certification, publish a notice in the
				Federal Register describing the actions the Secretary has taken to eliminate
				the facts that required a certification under paragraph (2); and
							(B)if those facts
				have not changed, recommend actions that the President may take with respect to
				such foreign country, consistent with paragraph (5).
							(5)Importation
				restrictionsConsistent with section 8(a)(4) of the Fishermen’s
				Protective Act of 1967 (22 U.S.C. 1978(a)(4)), with respect to any country
				certified under paragraph (2), the President may direct the Secretary of the
				Treasury—
							(A)to prohibit the
				importation into the United States of any products from the offending country
				consistent with such section 8(a)(4); or
							(B)to take any other
				action sanctioned—
								(i)by the World
				Trade Organization; or
								(ii)by a
				multilateral trade agreement (as defined by section 2 of the Uruguay Round
				Agreements Act (19 U.S.C. 3501)).
								(e)Conservation
				Agreement between the United States and Canada
						(1)NegotiationsNot
				later than 180 days after the date of the enactment of this Act, the Secretary,
				in consultation with the Secretary of State, shall commence negotiations with
				the Government of Canada on a North Atlantic Whale Conservation Agreement with
				the goal of concluding an Agreement within 18 months. The purposes of such an
				agreement shall be—
							(A)to promote
				scientific research and understanding of North Atlantic whales, particularly
				the endangered North Atlantic right whale;
							(B)to identify,
				coordinate, and implement independent and complimentary measures necessary to
				reduce serious injuries and mortalities to whales from vessel strikes and
				entanglements in fishing gear;
							(C)to assist in the
				enforcement of the laws and regulations of the United States and of Canada
				concerning North Atlantic right whale conservation; and
							(D)to identify
				actions that could be taken to further protect the North Atlantic right
				whale.
							(2)Government
				cooperation requiredThe Agreement shall require the Government
				of the United States and the Government of Canada to cooperate in—
							(A)the identification
				and coordination of essential scientific research needed to achieve the goals
				of the Agreement;
							(B)identifying
				actions needed to reduce serious injuries and mortalities to whales, especially
				North Atlantic right whales, from vessel strikes; and
							(C)developing methods
				to reduce injuries and mortalities to whales, especially North Atlantic right
				whales, from entanglement in fishing gear, including gear marking schemes and
				coordinated disentanglement activities.
							(3)Agreement
				specificationsThe Agreement—
							(A)shall require
				each party to make recommendations to their respective governments on the
				results of the consultations and actions or activities that need to be taken to
				protect whales, especially North Atlantic right whales;
							(B)shall include a
				commitment by each party to implement the recommendations resulting from the
				consultations, to the extent allowed by and consistent with national laws and
				the national recovery plans for North Atlantic right whales; and
							(C)may be expanded
				to include other shared whale stocks in the Pacific Ocean.
							(4)Consultation
				requiredPrior to, and during negotiations of the Agreement, the
				Secretary shall consult with—
							(A)the Atlantic
				Large Whale Take Reduction Team established by the National Marine Fisheries
				Service;
							(B)the Marine Mammal
				Commission;
							(C)the New England
				Fishery Management Council established under section 302(a)(1)(A) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852
				(a)(1)(A));
							(D)the Atlantic
				States Marine Fisheries Commission; and
							(E)other whale
				scientists, as the Secretary determines appropriate.
							(5)Progress
				reportThe Secretary shall submit to Congress a report describing
				the results of the negotiations required by paragraph (1), the progress made by
				the Government of the United States and the Government of Canada to implement
				the results or recommendations and recommendations for changes in law needed to
				implement the results, and recommendations of the Agreement.
						(f)Ocean
				noiseThe Secretary, together with the Secretary of State, shall
				support and encourage efforts of international and intergovernmental
				organizations to study and reduce the adverse effects of anthropogenic noise on
				whales and other marine life, recognizing the importance of military readiness
				activities which shall, so far as is reasonable and practicable, be conducted
				in a manner consistent with those efforts.
					(g)International
				Marine Protected Area networks
						(1)IMPA
				DevelopmentThe Secretary
				shall develop and support international mechanisms, protocols, and action plans
				to identify and address sources of threats to the world’s whales and other
				cetaceans and to reduce, with a goal to eliminate, such threats through the
				establishment of new International Marine Protected Areas and IMPA
				networks.
						(2)RequirementsThe
				Secretary’s efforts in paragraph (1) shall include—
							(A)a review of
				existing national and international marine protected areas and networks and an
				evaluation of how to improve their effectiveness, specifically with reference
				to protection of whales and the management of human uses within these areas;
				and
							(B)an identification
				and mapping of additional important whale habitats to maximize the protection
				of migratory destinations and corridors through IMPAs.
							(3)ReportThe
				Secretary shall submit to Congress a biannual report describing actions taken
				to carry out this subsection.
						5.Whale
				Research
					(a)Establishment of
				research initiativesThe Secretary shall establish comprehensive
				research initiatives to improve knowledge about the world’s whales in order to
				enhance whale conservation efforts. Such initiatives shall include—
						(1)the monitoring of
				whale mortality, habitat use, reproduction, and feeding patterns;
						(2)the collection of
				information on whale health and causes of deaths obtainable through whale
				necropsies, particularly of endangered whale species such as the North Atlantic
				right whale;
						(3)an assessment of
				the direct and indirect effects of anthropogenic noise on whale distribution,
				behavior, and reproduction;
						(4)information on the impacts on reproductive
				and immune systems from chemical pollutants, including polybrominated
				diphenylethers, pthalates, bisphenol A, and polycyclic aromatic
				hydrocarbons;
						(5)information on
				ecosystem changes due to climate warming;
						(6)research and
				development of more risk averse fishing gear, fishing methods, and development
				of effective fishing gear marking systems; and
						(7)the use of passive
				acoustic sonar and other technologies, including vessel design, to reduce
				mortality of whales from vessel strikes.
						(b)Consultation
				requiredIn designing the research initiatives required by
				subsection (a), the Secretary shall consult with the Marine Mammal Commission
				and whale experts, including those from the Pacific insular area, who are
				knowledgeable about regional issues relating to whale conservation and
				management.
					(c)ReportThe Secretary shall submit to Congress a
				biannual report on the progress and findings of the research initiatives
				established under subsection (a).
					6.Authority for
				grantsThe Secretary is
				authorized to conduct a competitive research grant program to carry out the
				provisions and purposes of this Act.
				7.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary such sum as may be necessary for
				each of the fiscal years 2010 through 2015 to carry out the provisions of this
				Act, of which such sums as the Secretary determines are appropriate shall be
				made available annually for the competitive research grant program authorized
				by section
				6.
				.
		
